Citation Nr: 0319902
Decision Date: 08/11/03	Archive Date: 10/02/03

DOCKET NO. 97-19 710               DATE AUG 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an increased evaluation for postoperative varicose
veins with a history of thrombophlebitis, currently evaluated as 10
percent disabling.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to October
1971, and from July 1975 to July 1978.

This appeal arises from a February 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois, which denied an increased rating for varicose
veins with a history of thrombophlebitis of the left leg.

The issue of a total rating based on individual unemployability due
to service connected disability has been raised by the record. See
Akles v. Derwinski, 1 Vet. App. 118 (1991); Servello v. Derwinski,
3 Vet. App. 196 (1992). The veteran told the VA examiner in July
1997 that she was unable to hold a job because of the pain in her
left leg. In December 2002 she told the examiner she was no longer
able to prepare her own meals and depended on her family to provide
her meals. As the issue has not been developed or certified for
appellate review it is referred to the RO for appropriate action,
which should include sending the veteran an application for
benefits based on unemployability. 38 C.F.R. 3.159 (2002).

REMAND

The Board notes at the outset that, during the pendency of this
appeal, the criteria for evaluating cardiovascular disabilities
were changed and the new regulations became effective on January
12, 1998. See 62 Fed. Reg. 65207 (1997). Where a law or regulation
changes after a claim is filed or reopened, but before the
administrative or judicial appeals process has been concluded, the
version of the law or regulation most favorable to the appellant
must apply unless Congress or the Secretary provides otherwise.
Karnas v. Derwinski, 1 Vet. App. 308 (1991). However, in a
precedent opinion of the VA Office of the General Counsel, it was
held that, when a provision of the VA rating schedule is amended
while a claim for an increased rating under that provision is
pending, the Board must determine

- 2 -

whether the intervening change is more favorable to the veteran,
and, if the amendment is more favorable, apply that provision to
rate the disability for periods from and after the effective date
of the regulatory change. In addition, the Board must apply the
prior regulation to rate the veteran's disability for periods
preceding the effective date of the regulatory change. VAOPGCPREC
3-2000 (April 10, 2000).

Under the "old" version of Diagnostic Code 7120, a 10 percent
rating was warranted for moderate disability, varicosities of the
superficial veins below the knees, with symptoms of pain and
cramping on exertion, unilateral or bilateral. Moderately severe
disability, involving superficial veins above and below the knee,
with varicosities of the long saphenous, ranging in size from one
to two centimeters in diameter, with symptoms of pain or cramping
on exertion, without involvement of the deep circulation warranted
a 20 percent rating when unilateral and 30 percent when bilateral.
Severe disability, involving superficial veins above and below the
knee, with involvement of the long saphenous, ranging over 2
centimeters in diameter, marked distortion and sacculation, with
edema and episodes of ulceration, no involvement of deep
circulation, warranted a 40 percent rating when unilateral and a 50
percent rating when bilateral. Pronounced disability, with the
findings for the severe condition with secondary involvement of the
deep circulation, as demonstrated by Trendelenburg's and Perthe's
tests, with ulceration and pigmentation, warranted a 50 percent
rating when unilateral and a 60 percent rating when bilateral.

Under the "old" version of phlebitis or thrombophlebitis,
unilateral, with obliteration of deep return circulation, including
traumatic conditions: with persistent moderate swelling of the leg
not markedly increased on standing or walking or persistent
swelling of arm or forearm not increased in the dependent position
is rated as 10 percent disabling. Persistent swelling of the leg or
thigh increased on standing or walking 1 or 2 hours, readily
relieved by recumbency; moderate discoloration, pigmentation and
cyanosis or persistent swelling or arm or forearm, increased in the
dependent position; moderate discoloration, pigmentation or
cyanosis. 38 C.F.R. 4.104, Diagnostic Code 7121 (1997).

- 3 -

Under the "new" version of Diagnostic Code 7120, effective January
12, 1998, varicose veins manifested by intermittent edema of an
extremity or aching and fatigue in a leg after prolonged standing
or walking, with symptoms relieved by elevation of the extremity or
compression hosiery warrants a 10 percent rating. A 20 percent
rating is warranted for persistent edema, incompletely relieved by
elevation of an extremity, with or without beginning stasis
pigmentation or eczema. A 40 percent rating is warranted for
persistent edema and stasis pigmentation or eczema, with or without
intermittent ulceration. A 60 percent rating is warranted for
persistent edema or subcutaneous induration, stasis pigmentation or
eczema, and persistent ulceration. A 100 percent rating is
warranted for massive, board-like edema with constant pain at rest.

A note following Diagnostic Code 7120 provides that the foregoing
evaluations are for involvement of a single extremity. If more than
one extremity is involved, each involved extremity is to be
evaluated separately and the ratings combined (under 38 C.F.R.
4.25), using the bilateral factor (38 C.F.R. 4.26), if applicable.

Post-phlebitic syndrome of any etiology is rated as 10 percent
disabling with intermittent edema of extremity or aching and
fatigue in leg after prolonged walking, with symptoms relieved by
elevation of extremity or compression hosiery. A 20 percent rating
is assigned with persistent edema, incompletely relieved by
elevation of extremity, with or without beginning stasis
pigmentation or eczema. A 40 percent rating is assigned with
persistent edema and stasis pigmentation of eczema, with or without
intermittent ulceration. 38 C.F.R. 4.110, Diagnostic Code 7121
(2002).

The Board may apply only the prior regulation to evaluate the
veteran's disability for the period preceding the effective date of
the regulatory change. The new criteria are not applied to the
period prior to the effective date of the changed regulations,
since retroactive application of the revised criteria is not in
accord with the law and regulations governing the award of
disability benefits. 38 U.S.C.A.

- 4 -

5110(g); 38 C.F.R. 3.114, 3.400(p); Cf DeSousa v. Gober, 10 Vet.
App. 461, 466-67 (1997); VAOPGCPREC 3-00.

The combined rating for disabilities of an extremity shall not
exceed the rating for the amputation at the elective level, were
amputation to be performed. 38 C.F.R. 4.68 (2002). Amputation of
the thigh, disarticulation, with loss of extrinsic pelvic girdle
muscles is rated as 90 percent disabling. Amputation of the thigh,
upper third, one-third of the distance from perineum to knee joint
measured from the perineum is rated as 80 percent disabling.
Amputation from the middle to lower two thirds is rated as 60
percent disabling. 38 C.F.R. 4.71a, Diagnostic Code 5160, 5161,
5162 (2002).

In reviewing the relevant medical evidence of record, the Board
finds that, while there is a paucity of evidence of varicose veins
in recent years, the veteran has a history of surgery for
thrombophlebitis and varicose veins and there is indication of both
swelling and mottling or discoloration of the left lower extremity.
Specifically, while a July 2002 VA examination revealed no such
findings, July 1997 and December 2002 VA examinations showed
swelling and the latter evaluation revealed mottling or
discoloration of the left lower leg. There is also medical evidence
of neurological disability of the left lower extremity. Pursuant to
a Board remand, the December 2002 VA physician addressed the
question of whether there was any causal relationship between the
latter disability and the veteran's postoperative varicose veins
and thrombophlebitis; that examiner opined that the veteran's
severe sympathetic dystrophy of the left lower extremity, resulting
in debilitating pain, was a direct complication of the surgery for
her thrombophlebitis. The RO subsequently granted service
connection and assigned a 40 percent rating for the veteran's
sympathetic dystrophy of the left lower extremity and confirmed the
10 percent rating for her postoperative thrombophlebitis and
varicose veins.

As noted above, post-phlebitic syndrome of any etiology manifested
by persistent edema, incompletely relieved by elevation of
extremity, with or without beginning stasis pigmentation or eczema,
is rated 20 percent, and persistent edema and stasis

- 5 -

pigmentation of eczema, with or without intermittent ulceration,
warrants a 40 percent evaluation. However, aside from the fact some
of the examinations did not show swelling or stasis pigmentation,
the only diagnosis recorded on- the December 2002 examination was
sympathetic dystrophy of the left lower extremity; the examiner did
not attribute the 3+ edema and mottling of the veteran's left lower
extremity to the veteran's postoperative varicose veins and
thrombophlebitis.

The Board notes that pyramiding of ratings, that is multiple
ratings arising from evaluation of the same disability, or the same
manifestations of a disability, under different diagnostic codes,
is prohibited. 38 C.F.R. 4.14. However, it is possible for a
veteran to have separate and distinct manifestations from the same
injury which would permit rating under different diagnostic codes.
The critical element in permitting the assignment of several
ratings under various diagnostic codes is that none of the
symptomatology for any one of the conditions is duplicative or
overlapping with the symptomatology of the other condition. See
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). As noted above,
the veteran is in fact already in receipt of two separate ratings
for her neurological (40 percent) and venous diseases (10 percent)
of the left leg; the question that remains is whether the
manifestations of her postoperative venous disease satisfies the
criteria for a rating in excess of 10 percent.

In view of the foregoing, the Board finds that the December 2002
examiner should be asked to clarify her examination findings.
Specifically, the physician should be asked to opine whether the
veteran's postoperative varicose veins and thrombophlebitis are
manifested by persistent edema, incompletely relieved by elevation
of extremity, with or without beginning stasis pigmentation or
eczema; or persistent edema (without relief by elevation of
extremity) and stasis pigmentation or eczema.

Accordingly, the case is REMANDED for the following development:

1. The RO must send the veteran's claimsfolder to Lynette Warner,
M.D., who examined the veteran in

- 6 -

December 2002. The physician should be asked to clarify whether her
findings of 3+ edema and mottling of the left leg are due to the
veteran's postoperative varicose veins and thrombophlebitis (rated
10 percent) or due to the veteran's sympathetic dystrophy of the
left lower extremity (which is separately rated at 40 percent under
neurological rating criteria). Dr. Warner is also asked to
specifically opine whether the veteran,'s postoperative varicose
veins and thrombophlebitis are manifested by persistent edema,
incompletely relieved by elevation of extremity, with or without
beginning stasis pigmentation or eczema (criteria for 20 percent
rating); or persistent edema (without relief by elevation of
extremity) and stasis pigmentation or eczema (criteria for 40
percent rating). If Dr. Warner is not available, the claims file
should be referred to another appropriate physician. If it is
determined that an additional examination and/or diagnostic testing
is necessary, such should be accomplished.

2. Thereafter, the RO should readjudicate the veteran's claim, with
consideration of any evidence obtained since the Statement of the
Case (SOC) was issued in April 2003. If the benefit sought on
appeal is not granted to the veteran's satisfaction, she should be
provided with an appropriate supplemental statement of the case,
which includes a summary of all evidence obtained by VA since the
April 2003 SSOC. The veteran and her representative should then be
provided an opportunity to respond.

7 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

8 -



